DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kriellion A Sanders on 01/26/2022.

The application has been amended as follows: 

IN THE CLAIMS
The text of Claim 22 has been replaced with the text below.
(Currently Amended) The modular unit of claim 1, wherein said at least one open end measures ¾ inches in diameter and said at least one plug-in adapter measures 5/8 to 7/8 inches.
Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re Claim 1:
The closest prior art of record, Kemp et al (US 6684565 B2; relied upon in the Office Action filed on 10/08/2021; “Kemp”) and Holmes et al (US 20070203266 A1; relied upon in the wherein said plug-in adapter has a bottom portion which is a plug comprised of silicone or cork as set forth in the claim.
Re Claims 3-19 and 22:
The claims are allowed due to their dependence on allowed base claim 1.
Re Claim 20:
The closest prior art of record, Kemp and Holmes fail to disclose, teach, suggest, or render obvious the combined structure and functionality of wherein said plug-in adapter has a bottom portion which is a plug comprised of silicone as set forth in the claim.
Re Claim 21:
The closest prior art of record, Kemp and Holmes fail to disclose, teach, suggest, or render obvious the combined structure and functionality of wherein said plug-in adapter has a bottom portion which is a plug comprised of cork as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Appellant’s arguments, see Page 12 of Appeal Brief, filed 01/06/2021, with respect to claims 1, 20, and 21 have been fully considered and are persuasive. Specifically persuasive was (there) is no clear evidence of predictability that would suggest that the wine cork of Holmes could be attach to and support the weight of an adapter as argued on the bottom of Page 12. Therefore, the rejections of claims 1, 20, and 21 has been withdrawn.
Appellant’s arguments, see Page 9 of the Appeal Brief, filed on 01/06/2021 with respect to claim 22, is moot due to the examiner’s amendment, above, interview summary by the appellant filed on 01/27/2022, and the interview summary by the examiner filed with this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875